Exhibit 10.2
Third Floor of the Dormitory Building
Lease Agreement
This Third Floor of the Dormitory Building Lease Agreement (the “Lease
Agreement”) is entered into as of July 1, 2011 (“Effective Date”) in the city of
Shanghai, by and between SHANGHAI KAI HONG TECHNOLOGY CO., LTD. (hereinafter
referred to as “DSH”) with its registered office at No.1 Lane 18 San Zhuang
Road, Songjiang Export Processing Zone, Shanghai, P.R.China and SHANGHAI DING
HONG ELECTRONIC CO., LTD. (hereinafter referred to as “Ding Hong”) with its
registered office at No.999 Chenchun Road, Xinqiao Town, Songjiang, Shanghai,
P.R. China.
DSH and Ding Hong are collectively referred to as the “Parties” and individually
as a “Party”.
WHEREAS,
The Parties agree on the lease of the third floor of the Dormitory Building (as
defined below). Ding Hong represents that it is the lawful owner of the
Dormitory Building.
1. Definitions
Unless otherwise defined in this Lease Agreement, the terms used herein shall
have the following meanings:
1.1 “Dormitory Building” shall mean the three-story dormitory building located
on the lot 375 of Songjiang district, Shanghai.
1.2 “Third Floor” shall mean the third floor of the Dormitory Building
(Exhibit B: Third Floor layout).
1.3 “Third Floor Lease Area” shall mean the third floor lease area of the
Dormitory Building, including nineteen rooms, one balcony, one shower room, one
television room, two wash rooms and two bathrooms with an area of approximately
1,033.75 square meters (Exhibit A: Third Floor Remodeling Requirements Chart).
1.4 “Lease Term” shall mean the period of time on which DSH is entitled to use
the Third Floor Lease Area and Ding Hong is entitled to receive rent from DSH in
accordance with the terms and conditions of the Lease Agreement.

- 1 -



--------------------------------------------------------------------------------



 



2. The Construction and Facilities of the Third Floor of the Dormitory Building
2.1 Ding Hong promises that it would hand over and allow DSH to begin using the
Third Floor Lease Area of the Dormitory Building to DSH on July 1, 2011 in
accordance with DSH’s standards (see Exhibit A: Third Floor Remodeling
Requirements Chart) and requests. Ding Hong agrees that the building repair
cost, decoration cost and the facilities maintenance cost for the Third Floor of
the Dormitory Building shall be at Ding Hong’s own expenses.
2.2 Ding Hong promises that the construction and building quality of the
Dormitory Building shall be in compliance with all the relevant quality
standards. Ding Hong shall obtain from all necessary government authority
checked and accepted inspection certificates. Ding Hong guarantees the quality
of the facilities of the Dormitory Building and the quality of the equipments in
each room. Ding Hong further guarantees the quality of the materials used in
making the facilities in the Dormitory Building shall meet DSH’s and relevant
inspection’s requirements.
3. Lease Term
3.1 For the Third Floor Lease Area, the Parties agree that the Lease Term shall
be 5 (five) year(s) commencing on July 1, 2011 until June 30, 2016.
3.2 The Parties agree that the Lease Term for the Third Floor Lease Area shall
be automatically renewed unless DSH gives a written notice of termination not
less than thirty (30) days before the expiration of the Lease Term, but the
Lease Term must be renegotiated and adjusted accordingly. During the Lease Term
or any renewal period, Ding Hong shall not terminate this Lease Agreement
without DSH’s written approval. For the renewal period, the items relating to
the rental set forth in Article 4 of the Lease Agreement shall be adjusted on
the basis of the market prices at the time of renewal and after consultation
between the Parties.
3.3 If during the Lease Term or the Lease Term renewal period, Ding Hong
receives from a third party a bona fide, legally binding offer to lease the
portion of the Third Floor not already leased by DSH, Ding Hong shall notify DSH
of this fact. The notice shall specify all the terms of the bona fide third
party offer. DSH shall then have thirty (30) days to lease that portion of the
Third Floor specified in the third party’s bona fide offer for the rent and
related details set

- 2 -



--------------------------------------------------------------------------------



 



forth in Articles 4. Ding Hong shall not lease any portion of the Third Floor to
any third party until thirty (30) days has expired without DSH exercising its
right of first refusal. Any other terms not specified in this Lease Agreement
regarding the Third Floor, both Parties shall negotiate and sign a supplemental
agreement for these unspecified terms. Such signed supplemental agreement shall
constitute a part of the entire Lease Agreement and shall have the same
effectiveness as the entire Lease Agreement.
4. Rental
The Third Floor Lease Area is approximate 1,033,75 square meters; the Parties
agree that the monthly rent for the Third Floor Lease Area shall be Renminbi
(“RMB”) 30.18 per square meter. The total monthly rent for the Third Floor Lease
Area shall be RMB 31,198.58 (“Monthly Rent”).
5. Deposit
DSH shall pay Ding Hong a deposit amount of RMB 31,198.58 (the “Deposit”) to the
RMB bank account as designated by Ding Hong within one hundred and ninety
(90) days of the Effective Date of the Lease Agreement for the Third Floor Lease
Area.
6. Method of Payment
For the Third Floor Lease Area, DSH shall pay the Monthly Rent in RMB to the RMB
bank account as designated by Ding Hong on or before the first day of every
month.
7. Termination of the Lease Agreement
If either Party terminates the Lease Agreement prior to the expiration of the
Lease Term without the consent from the other Party, the Party that terminates
the Lease Agreement shall pay damages to the other Party to compensate for such
Party’s actual loss. The amount of damages shall include, but not be limited to,
the reasonable profits, out-of-pocket costs, legal service fees, Court fees,
arbitration fees, accounting fees and removal or relocation fees.
8. Insurance and Repair Costs
8.1 During the term of the Lease Agreement, Ding Hong shall purchase and
maintain insurance

- 3 -



--------------------------------------------------------------------------------



 



coverage to cover any and all casualty damage to the Dormitory Building, and
shall be responsible for repairing all structural damages to the Dormitory
Building that are not the result of improper use by DSH. DSH shall be
responsible for all repair costs arising from improper building usage by DSH. If
Ding Hong cannot obtain building insurance, DSH will need to obtain insurance
for the Third Floor, and Ding Hong will reimburse DSH for all costs of such
insurance coverage.
8.2 Upon reasonable prior notice to DSH, Ding Hong shall be entitled to inspect
the Dormitory Building at reasonable intervals. DSH shall provide assistance to
allow such inspections.
9. Liability for Breach of the Lease Agreement
9.1 If Ding Hong breaches Articles 2, 3, 10 and any of its warranties set forth
in this Lease Agreement, Ding Hong shall compensate DSH for all of DSH’s losses
and damages including consequential, special, punitive and incidental damages.
9.2 DSH shall not:

  (1)   sub-lease the Third Floor or exchange the use of the Third Floor with
any third party without Ding Hong’s prior written consent.     (2)   alter the
structure of the Third Floor or damage the Dormitory Building without Ding
Hong’s prior written consent.     (3)   change the lease purpose stipulated by
the competent authorities without Ding Hong’s consent.     (4)   do anything
unlawful within the Third Floor Lease area.

10. Warranties
10.1 Ding Hong hereby warrants that if the Dormitory Building is sold to any
third party during the Lease Term or the period of renewal, such third party
shall be required to fulfill all obligations of Ding Hong under the Lease
Agreement. If said third party fails to carry out the Lease Agreement, Ding Hong
shall compensate DSH for all of DSH’s losses and damages including
consequential, special, punitive and incidental damages.
10.2 In case Ding Hong mortgages the Dormitory Building to the third party, any
loss suffered by DSH shall be paid by Ding Hong.

- 4 -



--------------------------------------------------------------------------------



 



11. Force Majeure
11.1. The definition of Force Majeure
Force Majeure shall mean any event, which arises after the Effective Date that
is beyond the control of the Parties, and is unforeseen, unavoidable and
insurmountable, and which prevents total or partial performance by either Party.
Such events shall include earthquakes, typhoons, flood, fire, war, acts of
government or public agencies, strikes and ay other event which cannot be
foreseen, prevented and controlled, including events which are recognized as
Force Majeure in general international commercial practice.
11.2 Consequences of Force Majeure
a. If an event of Force Majeure occurs, the contractual obligation of a Party
affected by such an event shall be suspended during the period of delay and the
time for performing such obligation shall be extended, without penalty, for a
period equal to such suspension.
b. The Party claiming Force Majeure shall give prompt notice to the other Party
in writing and shall furnish, within fifteen (15) days thereafter, sufficient
proof of the occurrence and expected duration of such Force Majeure. The Party
claiming Force Majeure shall also use all reasonable efforts to mitigate or
eliminate the effects of the Force Majeure.
c. If an event of Force Majeure occurs, the Parties shall immediately consult
with each other in order to find an equitable solution and shall use all
reasonable efforts to minimize the consequences of such Force Majeure.
12. Effective Date of the Lease Agreement
The Lease Agreement shall become effective after the legal representatives or
authorized representatives of both Parties affix their signatures and company
seals on the Lease Agreement.
13. Language of the Lease Agreement
The Lease Agreement is made and executed in Chinese and English; both versions
have the same content and having equal validity except as prohibited by law.

- 5 -



--------------------------------------------------------------------------------



 



14. Settlement of Dispute
14.1 Friendly consultations
a. In the event of any dispute, difference, controversy or claim arising out of
or related to the Lease Agreement, including, but not limited to, any breach,
termination or validity of the Lease Agreement, (the “Dispute”) then upon one
Party giving the other Party notice in writing of the Dispute (the “Notice of
Dispute”), the Parties shall attempt to resolve such Dispute through friendly
consultation.
b. If the Dispute has not been resolved through friendly consultations with
thirty (30) days from the Notice of Dispute, the Dispute shall be resolved by
arbitration in accordance with Article 14.2 of this Lease Agreement. Such
arbitration may be initiated by either Party.
14.2 Arbitration
The arbitration shall be conducted by the China international Economic and Trade
Arbitration Commission in Shanghai, China in accordance with its procedure and
rules. The arbitration award shall be final and binding on the Parties. The
costs of arbitration shall be borne by the losing Party except as may be
otherwise determined by the arbitration tribunal.
14.3 Continuance of performance
Except for the matter in Dispute, the Parties shall continue to perform their
respective obligations under the Lease Agreement during any friendly
consultations or any arbitration pursuant to this Article 14.
14.4 Separability
The provisions of this Article 14 shall be separable from the other terms of the
Lease Agreement. Neither the terminated nor the invalidity of the Lease
Agreement shall affect the validity of the provisions of this Article 14.
15. Applicable Law
The validity, interpretation and implementation of the Lease Agreement and the
settlement of

- 6 -



--------------------------------------------------------------------------------



 



Disputes shall be governed by relevant laws of the People’s Republic of China
and regulations that are officially promulgated and publicly available.
16. Compliance with the Foreign Corrupt Practices Act
16.1 Ding Hong acknowledges that DSH is a corporation with substantial presence
and affiliation in the United States and, as such, is subject to the provisions
of the Foreign Corrupt Practices Act of 1977 of the United States of America, 15
U.S.C. §§ 78dd-1, et seq., which prohibits the making of corrupt payments (the
“FCPA”). Under the FCPA, it is unlawful to pay or to offer to pay anything of
value to foreign government officials, or employees, or political parties or
candidates, or to persons or entities who will offer or give such payments to
any of the foregoing in order to obtain or retain business or to secure an
improper commercial advantage.
16.2 Ding Hong further acknowledges that it is familiar with the provisions of
the FCPA and hereby agrees that Ding Hong shall take or permit no action which
will either constitute a violation under, or cause DSH to be in violation of,
the provisions of the FCPA.
17. Miscellaneous
17.1 Any amendment to this Lease Agreement shall be in writing and duly signed
by both Parties. Such amendment shall constitute a part of the entire Lease
Agreement.
17.2 Both Parties acknowledge that they are aware of their respective rights,
obligations and liabilities and will perform their obligations under the Lease
Agreement in accordance with the provisions of the Lease Agreement. If one Party
violates the Lease Agreement, the other Party shall be entitled to claim damages
in accordance with the Lease Agreement.
17.3 Any notice or written communication requited or permitted by this Lease
Agreement shall be made in writing in Chinese and English and sent by courier
service. The date of receipt of a notice or communication shall be deemed to be
seven (7) days after the letter is deposited with the courier service provided
the deposit is evidenced by a confirmation receipt. All notice and
communications shall be sent to the appropriate address set forth below, until
the same is changed by notice given in writing to the other Party.
To: DSH
Address: No.1 Lane 18 San Zhuang Road, Songjiang Export Processing Zone,
Shanghai,
P.R.China

- 7 -



--------------------------------------------------------------------------------



 



Attn.: Shanghai Kai Hong Technology Co., Ltd.
To: Ding Hong
Address: No.999 Chenchun Road, Xinqiao Town, Songjiang, Shanghai, P.R.China
Attn.: Shanghai Ding Hong Electronic Co., Ltd.
17.4 This Lease Agreement comprises the entire understanding between the Parties
with respect to its subject matters and supersedes any previous or
contemporaneous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Lease Agreement will be deemed to
have been drafted by both Parties. No modification of this Lease Agreement will
be binding on either Party unless in writing and signed by an authorized
representative of each Party.

            Shanghai Kai Hong Technology Co., Ltd.
      By   /s/ Justin Kong         Authorized Representative        Date:       
Shanghai Ding Hong Electronic Co., Ltd.
      By   /s/ Jian Ya Xing         Authorized Representative        Date:     

- 8 -



--------------------------------------------------------------------------------



 



Exhibit A
Third Floor Remodeling Requirements Chart
Exhibit B
Third Floor layout

- 9 -